Citation Nr: 1639755	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent prior to May 26, 2011, for service-connected posttraumatic stress disorder (PTSD), and greater than 50 percent since then.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
May 2010 rating decision of the Department of Veterans Affairs (VA), Regional
Office (RO), in St Louis, Missouri, that continued a 30 percent disability rating
for the Veteran's service-connected PTSD.

In February 2013,  the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In May 2014, the Board issued a decision denying a higher disability rating for the service-connected PTSD prior to May 26, 2011, and awarding an increased 50 percent disability rating effective as of May 26, 2011.  The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Joint Motion for Partial Remand, the parties agreed that the May 2014 Board decision be partially vacated to the extent it awarded a 30 percent disability rating, but no higher, prior to May 26, 2011, and a 50 percent disability rating, but no higher, from May 26, 2011, for the PTSD.  The Court remanded the 
appeal for further proceedings consistent with the motion, to include consideration of whether entitlement to a TDIU would be warranted.

A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the issue had been adjudicated during the pendency of the current appeal by the agency of original jurisdiction (AOJ) in February 2011, the Veteran, through his representative at the Court, has asserted that he is not working as a result of his service-connected PTSD.  As such, the issue remains before the Board.  

In February 2015, the Board remanded this case for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the AOJ substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, over the entire course of the 
period on appeal, the Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity due to PTSD symptoms such as panic attacks more than once per week, impaired judgment, impaired abstract thinking; disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW


1.  From March 18, 2010, to May 26, 2011, the criteria for a 50 percent disability rating, but no greater, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in March 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letter and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in February 2015 in order to afford the Veteran a VA examination so as to assess the severity of his PTSD.  Thereafter, he was afforded a VA examination in September 2015.  Thus, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected PTSD disorder is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental 
 disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-5, clinicians do not typically assess Global Assessment of Functioning (GAF) scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

The Veteran was awarded service connection and assigned a 30 percent disability rating in a July 2008 rating decision.  In March 2010, the Veteran filed a claim for an increased rating for his PTSD, asserting that his symptoms have increased.  Therefore, the Board will consider evidence of record from March 2009.

In June 2009, the Veteran reported his mood as "blah."  He denied depressed and suicidal/homicidal thoughts.  He reported flashbacks, nightmares twice a month, and auditory hallucination once every 3 weeks.  He denied panic attacks.  On mental status examination he was neatly groomed, speech was clear, thought process was linear/goal directed, he was alert and oriented to person, time, and place (times 3).  His attention and concentration were adequate.  His insight and judgment were intact.  There was no suicidal or homicidal ideation.  His GAF was 52.

In July 2009, the Veteran felt frustrated, torn, and very stressed.  His affect was 
mildly restricted and congruent to his mood.  The Veteran reported nightmares and brief flashbacks, social isolation, detachment, difficulty staying asleep, irritability, difficulty concentrating, and exaggerated startle response.  Mental status examination revealed the same results as in June 2009.  His GAF was 52.

In September 2009, the Veteran reported his mood as "pretty cool," but the examiner noted that his mood appeared anxious and stressed.  The Veteran continued to endorse the same PTSD symptoms.  He also reported hearing voices occasionally.   was also similar to previous assessments.  His GAF was 52.  

In November 2009, the Veteran's mood was anxious and stressed and his affect was congruent to mood.  He continued to endorse the same symptoms of PTSD, and he continued to hear voices.  Mental status examination was similar to previous assessments.  He was assigned a GAF of 55.

In December 2009, the Veteran reported anxiety but denied panic attacks and depression.  The Veteran reported hearing his name called, but denied delusions.  Mental status examination was similar to previous assessments.  His GAF was 52.

In January 2010, the Veteran had an "okay" mood with a slightly restricted affect.  He continued to endorse the same symptoms of PTSD, and reported that his nightmares occurred 3 times a month, and flashbacks not in the past 2 weeks.  He also reported difficulty staying asleep.  Mental status examination was similar to prior assessments.  His GAF was 52.

In February 2010, the Veteran reported auditory hallucinations once every 10 days and flashbacks and nightmares once a week.  He denied delusions, suicidal or homicidal ideation.  He had a "little bit depressed mood" and a "slight-mild restricted affect."  Mental status examination was similar to prior assessments. 

On VA examination in April 2010, the Veteran complained that, since becoming unemployed and having more time on his hands, more incidents set his mind off, and his short term memory is bad.  He described a good relationship with his spouse and a fair relationship with children.  Regarding social activities, the Veteran reported taking ocean drives, watching movies with wife, grilling outdoors, working on cars, home improvement, and he had recently taken a 3 week vacation with a friend.  He reported that he appropriately interacts with others and engages in social activities.  He also reported hearing his name called or a military term in his head 1 time per month.  On mental status examination, the Veteran was appropriately dressed and groomed and alert and oriented times 3 there was no impairment of thought process or communication.  He denied suicidal and homicidal ideation.  He had no panic attacks, and there was no presence of depression, depressed mood, or anxiety.  Minor impairment of memory and sleep impairment were normal.  The examiner opined that the severity of the Veteran's symptoms were mild to moderate, and assigned a GAF of 57.

During treatment in April 2010, the Veteran reported to be more anxious and depressed lately.  The Veteran continued to report the same symptoms of PTSD as he had throughout treatment.  Mental status examination was also similar to prior treatment assessments.  His memory was noted as intact.  His GAF was 52. 

In April and May 2010, the Veteran submitted lay statements from his wife, friend, and former employer.  His wife stated that over the past two years she has "seen a change in his moods and peace of mind... a distant and vague attitude towards his daily routine." She reported that he relives and mentions his experiences in Viet Nam almost daily, he wakes up during the night to make sure the house is secure more.  She also reported that the Veteran feels his undetected PTSD was a major factor in the collapse of his first marriage.  His friend stated that the Veteran has become more withdrawn over the years.  His employer stated that, towards the end of his employment, the Veteran seemed not to accept orders or demands.

In May 2010, the Veteran related he was anxious "5/10, up to a 7," but denied panic attacks or depression.  He reported hearing voices daily 1 to 3 times.  He stated it helps to talk with a Vietnam peer who is doing well.  He gets along with his spouse but is emotionally numb.  He reported nightmares once a week and flashbacks 3 times a month.  He stated that outside of his spouse, he only sees people 2 times per month.  He continued to endorse irritability, hypervigilance, difficulty staying asleep, and exaggerated startle response, and also reported symptoms of anhedonia and dissociative experiences when under stress.  He continued to endorse auditory hallucinations, and the examiner noted that they were "more likely than not PTSD."  Mental status examination was similar to prior treatment assessments.  His GAF was 52.

In June 2010, the Veteran reported that his mood was "blah." He reported frequent nightmares, waking up 2 to 3 times per week from dreams, sometimes in a panic.  He continued to endorse hearing voices, flashbacks, detachment, avoidance, social isolation, difficulty staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  Mental status examination was similar to prior assessments.

Later in June 2010, the Veteran reported that his mood was "okay a little better."  He rated his anxiety level at a 5 or 6 out of 10.  He reported panic attacks about 2 times per week triggered by a sound, a voice, or a vision.  He reported "decent" sleep.  He reported nightmares once per week and flashbacks 2 to 3 times per month.  He also reported anhedonia, a restricted affect, detachment, dissociative experiences when under stress, irritability, and severe hypervigilance and exaggerated startle response.  Regarding social isolation, he reported "1 to 2 times a week will shoot the breeze."  Mental status examination was similar to prior assessments.  His GAF was 52.  

In July 2010, the examiner noted that the Veteran's mood was anxious and depressed.  His affect was mildly restricted generally, capable of full at times.  The Veteran reported poor sleep, and often woke up startled from a dream.  The Veteran remained socially isolated except for family.  The Veteran reported nightmares 2 to 3 times per week, brief flashbacks, increased arousal, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  Mental status examination was similar to prior assessments.  His GAF was 52.

In August 2010, the Veteran reported his mood has been agitated, distant, a little worried, sad a day or so 3 times per month.  He reports that in the past 3 months, he has had low energy, interest, and motivation.  He also reported nightmares 3 nights a week, intrusive thoughts, flashbacks, and auditory hallucinations.  Mental status examination was similar to prior assessments.

In October 2010, the Veteran's mood was better because he had been working for a couple of weeks, but still anxious with affect congruent to mood.  He reported nightmares a couple times a week, and getting up in the middle of the night to check around the house.  He continued to report hearing voices.  Mental status examination was similar to prior assessments.  His GAF was 60.

Later in October 2010, the Veteran reported he was "in a bummer," and "a little bit" depressed."  He was less irritable.  He assessed his anxiety level at 7 out of 10.  He reported seeing shadows and hearing name called one time a week.  He reports nightmares once a week.  Mental status examination was similar to prior assessments.  His GAF was 54. 

In January 2011, the Veteran reported his mood was not good.  The examiner noted his mood was anxious, depressed, and his affect was congruent to his mood.  He was less irritable.  He was sleeping okay, but still getting up every night to check his house.  He denied suicidal ideation.  Mental status examination was similar to prior assessments.  His GAF was 54.

In March 2011, the Veteran's mood was melancholy, low, and affect was mildly restricted.  He reported waking in a panic from dreams 2 to 3 times per month.  He reported brief flashbacks, numbness, hypervigilance, and exaggerated startle response.  Mental status examination was similar to prior assessments.  His GAF was 53.

In May 2011, the Veteran reported being under a lot of marital stress.  He was anxious, upset, and irritable.  His affect was restricted.  The Veteran endorsed the same symptoms as in March 2011 and his mental status examination was the same.  His GAF was 50.  Later in May 2011, the Veteran reported his anxiety was a 9 and that he had "regressed."  He reported hearing auditory hallucinations during the day and at night, flashbacks 3 to 4 times per day, and sleep impairment.  Mental status examination was similar to prior assessments, except that the examiner noted suspicious delusions, and that his insight and judgment were fair instead of adequate.  His GAF was 49.

In June 2011, the Veteran's mood was low, anxious, stressed, and depressed, and his affect was restricted.  He reported not trusting his wife.  The Veteran reported nightmares and waking up in a panic 2 to 3 times per month.  He also reported brief flashbacks, avoidance, social isolation, difficulty staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  Mental status examination was similar to prior assessments except that his concentration was poor and his insight was fair.  His GAF was 49.

In August 2011, the Veteran reported that his relationship with his wife is extremely contentious and that his kids and wife hate each other.  The Veteran described his mood as frustrated, and his affect was full.  The Veteran endorsed the same PTSD symptoms and his mental status examination was the same as in June 2011.  His GAF was 49.

In September 2011, the Veteran reported anxiety at a 7 or 8 out of 10, sleeping 3 hours a night, hearing voices, nightmares about 2 to 3 times the past month, and flashbacks "all the time."  On mental status examination, his mood was "okay" and his affect was anxious.  He was well-groomed and alert and oriented times 3.  His thought process was linear but he digresses to problem/conflict between his adult daughter and spouse.  He denied suicidal and homicidal ideation.  Attention, concentration, and judgment were adequate, and insight was poor.  His GAF was 49.

In October 2011, the Veteran reported hearing voices during flashbacks, which he has 2 times per day.  He reported sleep impairment, irritability, mild concentration disturbance.  He denied panic attacks but rated his anxiety at 6 or 7 out of 10.  On mental status examination, he had adequate concentration, attention, insight, and judgment.  His GAF was 55.

On VA examination in December 2011, the Veteran reported nightmares 3 to 4 times per week, sleeping 4 to5 hours per night with early/middle insomnia secondary to hypervigilance and re-experiencing.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The Veteran reported an increase in frequency of re-experiencing symptoms, irritability, and a decrease in sleep since his last VA exam.  He also reported an increase in intermittent concentration difficulties.  Hence, the examiner opined that the Veteran's symptoms have increased somewhat since his last exam.  The examiner further opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

At the Veteran's February 2013 Board hearing, the Veteran reported symptoms of flashbacks, nightmares, sleep impairment, hypervigilance, and panic attacks "not on a daily basis."  He reported that he had difficulty working with others and getting along with family members as a result of his PTSD.  He also stated that his symptoms have gotten worse since his last VA examination, in that his nightmares have increased in frequency.

A March 2013 disability benefits questionnaire completed by a private psychologist noted symptoms of anxiety, suspiciousness, panic attacks that occur weekly or less often, sleep impairment, mild memory loss, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, and persistent hallucinations.  In addition, the psychologist noted a difficulty and/or inability to establish and maintain effective relationships, and a difficulty adapting to stressful circumstances, including work or in a work like setting.  His GAF was 51.

VA outpatient treatment records dated from June 2014 to May 2015 show intermittent treatment for symptoms associated with the Veteran's PTSD.  Generally, his mood was found to be frustrated and affect restricted.  This would brighten when talking about his family.  He also exhibited anxiety, sleep disturbance, and insomnia.  Mental status examination revealed a lean, casual, and neat appearance.  He would make good eye contact and was easily engaged.  Affect was restricted in general, and mood was anxious, stressed, and frustrated.  No abnormal motor activity was observed.  Speech was normal.  Thought process was linear.  With regard to hallucinations, he would hear his name called a couple of times a week, but there was no one there - sometimes he would hear gibberish in the distance that sounded like Asian voices.  He denied delusions, suicidal, or homicidal ideations.  Alert and oriented in all spheres.  Attention, concentration, insight, and judgment were all adequate.  He would continue to re-experience his trauma inducing events through recurrent, intrusive, distressing memories; nightmares; flashbacks; and significant distress from traumatic triggers.  He would experience feelings of emotional numbness (detachment) characterized by an active avoidance of environmental stimuli/triggers, thoughts, or images that may be reminders of the trauma; restricted affect; social isolation; difficulty experiencing loving emotions; feeling detached and estranged from others; a general state of increased arousal; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The diagnosis was prolonged PTSD.

A VA examination report dated in September 2015 shows that the Veteran was diagnosed with PTSD and persistent depressive disorder.  His PTSD symptoms were said to include excessive worry, hypervigilance, avoidance of crowds, social withdrawal, irritability, and sleep problems, including nightmares.  His depressive symptoms included sadness, low self-esteem, and lack of motivation.  His level of occupational and social impairment with regard to all mental diagnoses was said to be described as occupational and social impairment with reduced reliability and productivity.  His level of occupational and social impairment is primarily due to his PTSD.  The Veteran reported that since his last VA examination, he was separated from his second wife after she was arrested for assaulting him and went through a contentious divorce which was finalized in April 2015.  For the past 18 months he was said to have lived alone in the house where he had resided for the preceding two years.  The continued to have positive relationships with his children,
his two younger sisters, and his mother.  He has not worked for an employer.  His last position was at a construction company as a welder where he worked for 11 years but was fired in 2008 after displaying hostility to his supervisor.  He stated that he currently worked 25 hours per week helping with his son's welding business on a volunteer basis.  The Veteran endorsed recurrent, involuntary, and intrusive distressing memories of his traumatic event(s); recurrent distressing dreams in which the content and/or affect of the dream were related to the traumatic event(s); and marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event(s).  He would exhibit persistent avoidance of stimuli associated with the traumatic event(s), beginning after the traumatic events(s) occurred, as evidenced by avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s); and avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s).  He also exhibited markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts typically expressed as verbal or physical
aggression toward people or objects; hypervigilance; and sleep disturbance.  The symptoms were said to have lasted more than one month and have caused clinically
significant distress or impairment in social, occupational, or other important areas of functioning.  The PTSD was said to be specifically manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  The Veteran was said to be capable of managing his financial affairs.  The examiner concluded that the Veteran's overall mental health functioning falls in the range of moderate symptomatology, and that his PTSD symptoms more likely than not resulted in a
moderate impairment of occupational functioning, thus, it was less likely
than not that they would render him unable to secure and maintain substantially gainful employment.

The Veteran's GAF scores over the course of this appeal have ranged from 49 to 60. These findings are indicative of a description of symptoms that are generally described as moderate to serious with moderate to serious impairment in social and occupational functioning; however, in light of the multiple scores attributed to the Veteran's psychiatric disorder, the Board will place greater weight on the objective facts than on the subjective GAF scores.  In this regard, it is the impact of the Veteran's psychiatric symptomatology on his occupational and social functioning that is the ultimate consideration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Here, the range of GAF scores cannot, in and of itself, establish the precise level of occupational and social impairment.
The overall evidence of record has demonstrated that the Veteran has consistently experienced ongoing depression, anxiety, sleep disturbance, anger, decreased motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, hallucinations, suspiciousness, panic attacks, mild memory loss, difficulty concentrating, hypervigilance, and exaggerated startle response.  In order to meet the criteria for a 50 percent disability rating over the entire course of the period on appeal, the Veteran's disability would have to be manifested primarily by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Although he did not exhibit all of the symptomatology consistent with a 50 percent disability rating, resolving all doubt in favor of the Veteran, the Board finds that overall, his disability picture over the entire course of the appeal more nearly approximates the criteria for a 50 percent disability rating.  See Mauerhan, 16 Vet. App. at 442.  Here, his disability has been shown to be manifested by occupational and social impairment due to symptoms that include panic or depression, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. 

The Board has additionally reviewed the evidence to determine if a disability rating in excess of 50 percent may be assigned.  A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  The Veteran has consistently denied suicidal ideations.  There is no evidence of such symptoms as obsessive rituals, illogical speech, near-continuous panic, impaired impulse control, spatial disorientation, or neglect of personal appearance or hygiene.  Moreover, there is no evidence of total occupational and social impairment as would be required for a 100 percent disability rating.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability rating greater than 50 percent over the course of this appeal.  The psychiatric impairment was not shown to be totally disabling, and there has not been evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions; gross inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

In sum, considering all applicable rating criteria, the Board finds that resolving all reasonable doubt in the Veteran's favor, the level of impairment presented by his service-connected PTSD since the date of claim of an increased disability rating to  warrants a 50 percent disability rating, and no higher.

Additional Considerations

The Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of her PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD has been awarded an increased disability rating of 50 percent from March 18, 2010, to May 25, 2011.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A 50 percent disability rating for PTSD is allowed from March 18, 2010, to May 25, 2011, subject to the regulations pertinent to the disbursement of monetary funds.   

A disability rating in excess of 50 percent for service-connected PTSD is denied.


REMAND

As indicated above, the Court has held that entitlement to a TDIU is an element of initial ratings.  Rice, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16 (a). 

Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Consideration may be given to a Veteran's level of education, special training, and 
 previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.

Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a 
claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.   
Marginal employment, for example, as a self-employed worker or at odd jobs or 
 while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16 (a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA policy is to grant a TDIU in all cases where a Veteran is unable to work due to service connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extra-schedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  38 C.F.R. § 4.16 (b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16 (a), the Board has no authority to assign a TDIU in the first instance under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extra-schedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation. Bowling, 15 Vet. App. at 9-10.

In this case, the Veteran's disability rating percentages do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a).  While the VA examiner in September 2015 concluded that it was less likely than not that the Veteran's PTSD alone prevented him from engaging in substantially gainful employment, the Board finds that additional development is required prior to further adjudication of this matter.  While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, (see 38 C.F.R. § 4.16 (a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013)), the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Thereafter, in light of the fact that he does not currently meet the minimum schedular criteria for a TDIU, referral of this case to the Director of the Compensation and Pension Service for extra-schedular consideration should be undertaken if he is found to be unemployable by reason of his service-connected disabilities.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his service-connected disabilities should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his service-connected disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall afford the Veteran a VA Social Industrial Survey to ascertain the impact of his service-connected disabilities (i.e., PTSD; chronic fatigue syndrome; gastritis, to include gastroesophageal reflux disease; irritable bowel syndrome; and tinnitus) on his ordinary activities, to include his employability. 

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities. A complete rationale shall be given for all opinions and conclusions expressed.  

3.  Following the above development, the AOJ shall refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16 (b).

4.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


